Exhibit 10.54


FIRST AMENDMENT TO
REDEVELOPMENT AGREEMENT

        THIS FIRST AMENDMENT TO REDEVELOPMENT AGREEMENT (this “First Amendment”)
is made as of October 5, 2004 (the “First Amendment Effective Date”), by and
between the NEW JERSEY SPORTS AND EXPOSITION AUTHORITY, a public body corporate
and politic with corporate succession and having an address at Meadowlands
Sports Complex, 50 State Route 120, East Rutherford, New Jersey 07073 (the
“Authority”), and MEADOWLANDS MILLS/MACK-CALI LIMITED PARTNERSHIP, a Delaware
limited partnership, having an address at c/o The Mills Corporation, 1300 Wilson
Boulevard, Suite 400, Arlington, Virginia 22209, and its permitted successors
and assigns (the “Developer”). The Developer and the Authority are referred to
herein individually as a “Party” and collectively as the “Parties”.

        W I T N E S S E T H:

        WHEREAS, the Authority and the Developer are parties to that
Redevelopment Agreement dated as of December 3, 2003 (the “Original
Redevelopment Agreement”); and

        WHEREAS, the Parties wish to amend the Original Redevelopment Agreement
to modify certain terms and conditions thereof.

        NOW, THEREFORE, in consideration of the promises and mutual obligations
of the Parties hereto and such other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties intending
to be legally bound, do hereby covenant and agree with each other as follows:


        SECTION 1.  DEFINITIONS; EFFECT OF AMENDMENT.

        (a)     Capitalized terms used but not otherwise defined herein shall
have the meaning given to such terms in the Original Redevelopment Agreement.

        (b) This First Amendment is an amendment to the Original Redevelopment
Agreement. Unless the context of this First Amendment otherwise requires, the
Original Redevelopment Agreement and this First Amendment shall be read together
and shall have effect as if the provisions of the Original Redevelopment
Agreement and this First Amendment were contained in one agreement. In the event
of a conflict between the Original Redevelopment Agreement and this First
Amendment, the First Amendment shall control absent a manifest intent to the
contrary. After the First Amendment Effective Date, all references in the
Original Redevelopment Agreement to the “Original Redevelopment Agreement”,
“this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Original Redevelopment Agreement shall mean the Original
Redevelopment Agreement as amended by this First Amendment.

        SECTION 2.  Empire Tract; Wetlands Mitigation Bank. The understanding of
the Parties with respect to the Empire Tract and the Wetlands Mitigation Bank is
memorialized in that certain Agreement of even date by and between the Authority
and the Developer, a copy of which is attached hereto as Exhibit “A” (the “WMB
Agreement”). From and after the date of execution of the WMB Agreement, all
rights, duties and obligations of the Developer to the Authority relating to the
Empire Tract and the Wetlands Mitigation Bank shall be governed by the terms and
conditions of the WMB Agreement.


--------------------------------------------------------------------------------



        SECTION 3.  EXHIBIT H-1; EXISTING SPORTS COMPLEX AGREEMENTS.

        (a)       Exhibit “H-1". As contemplated by Section 3.7(c) of the
Original Redevelopment Agreement, the Parties acknowledge and agree that Exhibit
“B” attached hereto shall be Exhibit “H-1", and it is further acknowledged and
agreed to be the final list of documents and agreements that shall constitute
the “Existing Sports Complex Agreements.” It is understood and agreed upon by
the parties hereto that subject to the terms of Section 3.7(e) of the Original
Redevelopment Agreement and subject to Section 6 below, that Developer
recognizes (i) those Existing Sports Complex Agreements identified on Exhibit
“H-1” as Items 1-8 (Giants, Jets, Devils, Nets and Metrostars) (the “Franchise
Team Agreements”); (ii) those Existing Sports Complex Agreements identified on
Exhibit “H-1” as Items 19-21 (Interstate Developers), Items 33-35 (Continental
Airlines), Items 53-54 (Pepsi) and Items 47-49 (Mrs. Fields) (the “Vendor
Agreements”), and (iii) the remaining Existing Sports Complex Agreements listed
on Exhibit “H-1", subject to the following terms and conditions:

          (A)    Authority Representation. Section 16.2 of the Original
Redevelopment Agreement is amended to add the following additional
representations and warranties by the Authority:


          (vii)        Except for the Franchise Team Agreements, Vendor
Agreements and those agreements noted in Section 16.2(viii) below, all of the
remaining Existing Sports Complex Agreements listed on Exhibit “H-1” expire or
terminate by their terms (without further rights to renew or extend) prior to
December 20, 2007.


          (viii)        Those Items identified on Exhibit H-1 as Items 70, 71
and 73 (Aramark); Items 26 – 27 (Hess), Item 59 (Star Ledger) and Item 56 (The
Record) may extend or be extended beyond December 20, 2007, but (i) do not have
a Material Adverse Effect on the Developer or the Project, (ii) do not result in
Authority Interference, (iii) breach the non-competition and other restrictive
covenants provided in this Agreement and/or (iv) do not result in a breach by
the Authority of the Project Agreements.


          (B)       Continuing Covenant. The following shall be added to the
Original Redevelopment Agreement as the last sentence of Section 3.7(e): “In
addition to the foregoing, the Authority covenants and agrees to add the
following language to any amendment, modification, extension, or renewal of any
Existing Sports Complex Agreements and/or New Sports Complex Agreements entered
into from and after the date hereof except those New Sports Complex Agreements
relating to naming rights to the Arena or existing advertising inventory at the
Sports Complex: “Notwithstanding anything to the contrary set forth in this
[name of contract, license, agreement etc.] the rights granted to the
[contracting party] shall not extend to any portion of the Meadowlands Sports
Complex located east of New Jersey Route 120 [other than as expressly permitted
under the Original Redevelopment Agreement with respect to the interior space of
the Arena].”



2

--------------------------------------------------------------------------------


          (C)       Indemnification. Section 17.7 shall apply to the provisions
of this Section 3.


          (D)       Recognition and Priority. Subject to the foregoing and in
reliance on Section 6 of this First Amendment with respect to the Franchise Team
Agreements, Developer reaffirms that Developer recognizes the Existing Sports
Complex Agreements and acknowledges that, subject to the terms and conditions of
the Original Redevelopment Agreement as amended hereby, the rights granted to
Developer and the obligations assumed by Developer are in all respects
subordinate to the rights and obligations of parties to the Existing Sports
Complex Agreements.



        SECTION 4.  DEVELOPMENT RIGHTS FEE.  SECTION 5.2 IS HEREBY AMENDED AS
FOLLOWS:

          (a)       Section 5.2(a)(i) of the Original Redevelopment Agreement is
amended so that the phrase “on the Ground Lease Closing Date” is deleted and the
phrase: “Development Rights Fee Funding Date (as hereinafter defined)” is
substituted therefor.


          (b)       Section 5.2 of the Original Redevelopment Agreement is
hereby amended to add a new Section 5.2 (e) which will supercede the Parties’
understanding with respect to the timing for the payment of the Development
Rights Fee as well as the conditions for execution and delivery of the Ground
Lease. New Section 5.2(e) shall be inserted immediately following the end of
Section 5.2(d) of the Original Redevelopment Agreement as follows:


          Section 5.2(e). Certain Modifications; Development Rights Fee Funding
Date.


          (i)       Amendments to Certain Defined Terms. For purposes of this
Agreement, the Ground Lease Closing Date shall be comprised of two events
namely, a Ground Lease Execution Date which shall occur contemporaneously with
the execution of this First Amendment and a Development Rights Fee Funding Date
which the Parties have agreed shall occur on December 20, 2004, subject to
adjustment as provided below (the “Development Rights Fee Funding Date”). The
conditions precedent to the Ground Lease Execution Date shall be governed by the
terms and conditions of Section 5.2 (e)(ii) below and deemed satisfied upon
execution and delivery of the documents and agreements identified in Section
5.2(e)(ii) below. The payment of the Development Rights Fee shall be governed by
the terms of Section 5.2(e)(iii) below. The conditions precedent to the
Development Rights Fee Funding Date (including without limitation, the Material
Conditions) shall be governed by the terms of the Original Redevelopment
Agreement, as amended hereby. At such time as the Ground Lease Execution Date
has occurred, except as expressly modified by the terms and conditions of this
First Amendment or those Project Agreements executed on the Ground Lease
Execution Date, thereafter, the Development Rights Fee Funding Date shall be
used interchangeably with the defined terms used in the Original Redevelopment
Agreement for the “Ground Lease Closing” and/or “Ground Lease Closing Date”
(hereinafter sometimes collectively, the “Ground Lease Closing Date”).



3

--------------------------------------------------------------------------------


          (ii)       Ground Lease Execution Date. The additional conditions
precedent to the Ground Lease Execution Date shall be the following (which when
taken together with the execution of the Ground Lease shall constitute
satisfaction of the conditions precedent to the Ground Lease Execution Date):


          (A)        Delivery by Authority of the fully executed and authorized
Second Addendum to Settlement Agreement by and between the Authority and East
Rutherford (the “Second Addendum”); and


          (B)        Delivery by Authority and Developer of the fully executed
and authorized WMB Agreement.


The Authority shall continue to hold the Deposit Letter of Credit until the
Development Rights Fee Funding Date.

          (iii)       Development Rights Fee Funding Date. On or prior to the
Development Rights Fee Funding Date, the Material Conditions shall have been
satisfied, and the Parties shall execute and deliver those documents and
agreements contemplated pursuant to the Approved Master Plan and this Agreement.
If prior to December 20, 2004 either an Unwind Event and/or an Intervening
Event, as such terms are defined in Exhibit “C” attached hereto, has occurred
and/or is continuing, the Developer shall have the right to postpone the
Development Rights Fee Funding Date until the earlier to occur of (A) thirty
(30) days following final resolution of the Unwind Event or Intervening Event,
as the case may, or (B) some earlier date designated by Developer upon thirty
(30) days prior written notice, but in no event later than the Material
Conditions Termination Date (i.e. March 31, 2005). If the Development Rights Fee
Funding Date has not occurred and Developer has commenced construction activity
on the Project Site, the Developer shall stop construction activity on the
Project Site during the period of any postponement (other than that reasonably
necessary to secure the site to avoid waste or injury). If an Intervening Event
and/or Unwind Event exists on the Material Conditions Termination Date (March
31, 2005), Developer shall have the right to either (x) exercise the Unwind
Rights described in Section 5.5 hereinbelow or (y) proceed to the Development
Rights Fee Funding Date, subject to the Development Rights Funding Date
requirements provided herein, but reserving Developer’s rights to exercise
Unwind Rights at any time thereafter through the Final Unwind Date (as defined
below) or extend the subsequent Tranche Dates as provided hereinbelow. The
period of any postponement of the Development Rights Fee Funding Date shall
adjust all dates provided herein day-for-day including but not limited to the
subsequent Tranche Payment Dates and Final Unwind Date described below.



4

--------------------------------------------------------------------------------


          On the Development Rights Fee Funding Date, the Development Rights Fee
shall be paid by Developer in accordance with the terms of this Agreement;
provided, however, that in the event that (A) the Project Litigation as
described on Exhibit “D” attached hereto shall not have been settled or
otherwise resolved to the satisfaction of the Developer or (B) all of the
Development Approvals shall not have been issued by the applicable Governmental
Body on or prior to the Development Rights Fee Funding Date, the Developer may
at the election of Developer deposit the entire Development Rights Fee into
escrow as provided hereinbelow. In the event that Developer elects to deposit
the Development Rights Fee into escrow, the Development Rights Fee shall be
maintained and disbursed as follows:


          (A)        On the Development Rights Fee Funding Date, Developer shall
(1) deposit the full Development Rights Fee in immediately available funds into
escrow pursuant to a commercially reasonable and customary escrow agreement
prepared by the Title Company and mutually satisfactory to the Parties (the “Fee
Escrow”), (2) authorize release from the Fee Escrow a payment to the Authority
in an amount equal to the monies that the Authority shall become obligated to
pay by reason of any required redemption or defeasance of bonds, notes or other
obligations of the Authority under applicable federal tax law as determined by
bond counsel to the Authority and evidenced to Developer, and, in the case of
the Authority’s State Contract Bonds, 2002 Series B-1 and B-2, the termination
of a pro-rata portion of the Authority’s Interest Rate Exchange Agreement with
Merrill Lynch Capital Services, Inc., resulting from the execution and delivery
of the Component Leases currently estimated to be approximately Thirty Six
Million Dollars ($36,000,000) based on current interest rates as of October 1,
2004 (the “Defeasance Payment”); and (3) authorize the release from the Fee
Escrow a payment in the amount of Twenty Six Million Eight Hundred Thousand
Dollars ($26,800,000)(the “WMB Payment”). On the Development Rights Fee Funding
Date, the Authority shall (X) make payment to the Developer in the amount
provided in the WMB Agreement, subject to the Developer’s concurrent performance
of its obligations under the WMB Agreement; (Y) defease bonds in an amount equal
to the Defeasance Payment, and (Z) return the Deposit Letter of Credit to the
Developer. The balance remaining in the Fee Escrow following the disbursement of
the Defeasance Payment and the WMB Payment (the Defeasance Payment and the WMB
Payment, collectively, the “First Tranche Payment”) shall be disbursed subject
to the terms and conditions hereof in three (3) equal installments (together
with interest earned thereon through the date of the applicable Tranche Payment)
which shall each be referred to herein as a “Tranche Payment”.


          (B)        Ninety (90) days after the Development Rights Fee Funding
Date (as same may have been adjusted as provided herein) (the “Second Tranche
Date”), Developer shall authorize release from the Fee Escrow to the Authority a
second Tranche Payment. If an Unwind Event or Intervening Event exists on the
Second Tranche Date, Developer shall have the right to postpone the Second
Tranche Date until the earlier to occur of (1) final resolution of the Unwind
Event or Intervening Event, as the case may, or (2) ninety (90) days from the
Second Tranche Date. If Developer elects to postpone the Second Tranche Date,
the Developer shall stop construction activity during the period of any
postponement (other than that commercially necessary to secure the site to avoid
waste or injury). If the Intervening Event and/or Unwind Event has not been
resolved within said 90-day period, Developer shall have the right to exercise
the Unwind Rights described below in Section 5.5 hereinbelow or proceed with the
release of the Second Tranche, reserving Developer’s rights to exercise Unwind
Rights at any time thereafter through the date of the Final Unwind Date defined
below. As provided above, the period of any postponement of the Ground Lease
Closing Date shall adjust all contractual dates day for day including but not
limited to the subsequent Tranche Payment dates described below and the Final
Unwind Date.



5

--------------------------------------------------------------------------------


          (C)        Ninety (90) days after the Second Tranche Date as the same
may have been adjusted (the “Third Tranche Date”), Developer shall authorize
release from the Fee Escrow to the Authority a third Tranche Payment. If an
Unwind Event and/or Intervening Event exists on the Third Tranche Date,
Developer shall have the same rights and obligations described above applicable
to the second Tranche Payment and Second Tranche Date.


          (D)        Ninety (90) days after the Third Tranche Date as may have
been adjusted (“Final Tranche Date”), Developer shall authorize release from the
Fee Escrow to the Authority the final Tranche Payment, together with any accrued
but unpaid interest in the Fee Escrow. If an Unwind Event and/or Intervening
Event exists on the Final Tranche Date, Developer shall have the same rights and
obligations noted above applicable to the second Tranche Payment and third
Tranche Payment and Second Tranche Date and Third Tranche Date.


          (E)        Notwithstanding anything to the contrary in this Section
5.2(e), after the First Amendment Effective Date, upon the occurrence of an
Unwind Event, Developer shall have the right at any time thereafter through the
Final Unwind Date (as defined in Section 5.5 below) to exercise the Unwind
Rights in accordance with Section 5.5 below.


          (iv)        Except to the extent expressly provided in this Section
5.2(e), the times for performance provided in this Section 5.2(e) shall not be
subject to extension by reason of the occurrence of those events described in
subsections (iii), (iv) and (vi) in the definition of “Force Majeure Events”
provided herein.



        SECTION 5.  UNWIND RIGHT. ARTICLE 5 IS FURTHER AMENDED TO ADD A NEW
SECTION 5.5 AS FOLLOWS:

          Section 5.5 Unwind Right. (a) The Authority and Developer have agreed
that that Developer shall have the right to “unwind” the transaction and
terminate the Ground Lease and the then current Project Agreements
(collectively, the “Unwind Rights”) in accordance with Section 5.2(e) within
twelve (12) months from the Development Rights Fee Funding Date (“Final Unwind
Date”). Developer shall exercise these Unwind Rights pursuant to a written
notice to the Authority delivered on or before the Final Unwind Date. In
addition, the Authority and Developer agree that if an Unwind Event occurs
and/or is continuing beyond the Final Unwind Date, the Developer shall have the
rights set forth in Section 5.5(e) hereinbelow, but shall have no right to a
refund or disgorgement of the Development Rights Fee. Except as provided in
Section 5.5(e), Developer shall not have the right to exercise the Unwind Rights
after the Final Unwind Date.



6

--------------------------------------------------------------------------------


        (b)        If the Developer timely elects to exercise the Unwind Rights
prior to the Final Unwind Date:

          (i)        Authority shall pay to Developer an amount equal to the
Development Rights Fee (“Unwind Payment”). The Authority shall be entitled to a
credit against the Unwind Payment in the amount of $26,800,000 to the extent
paid to the Developer pursuant to the WMB Agreement. The Authority shall be
obligated to make the Unwind Payment within ninety (90) days after delivery of
the notice from Developer exercising the Unwind Rights (the “Outside Payment
Date”). The obligation of the Authority to make the Unwind Payment on the
Outside Payment Date may be tolled for the period reasonably necessary to
implement (and conditioned upon the Authority’s participation in) the provisions
of Section 5.5(e) but in no event longer than 180 days from the date of delivery
of the notice from Developer exercising the Unwind Rights.


          (ii)        Once conveyed to the Trust (as defined in the WMB
Agreement), neither the Authority nor the Developer shall have the right to
terminate or unwind the transaction related to the Empire Tract and the WMB
Agreement. Once conveyed to the Trust, the Developer shall have no further
rights, duties or obligations to the Authority relating to the Empire Tract
except as expressly stated in the WMB Agreement.


          (iii)        Except for those duties and obligations expressly stated
to survive the termination of the Redevelopment Agreement and/or the Project
Agreements, Developer shall have no further duties or obligations to the
Authority with respect to the Project Site and/or under the Project Agreements
unless and until there is an agreement accepted by the parties arising out of
Section 5.5(e); provided, however, that Developer shall have the obligation
prior to terminating the Ground Lease and the Project Agreements then in effect
to take such commercially reasonably actions as may be required to (1) secure
the Project Site for safety, (2) repair any damage caused by Developer with
respect to roads within the Meadowlands Sports Complex or the existing public
roads such that the roads are in substantially similar condition as existed
immediately prior to commencement of such construction activity by Developer and
(3) except to the extent Developer elects to construct the Garages as provided
in Section 5.5(d) hereof, repair any damage caused by Developer with respect to
surface parking areas within the Meadowlands Sports Complex such that the
surface parking areas are in a condition to accommodate 4,000 parking spaces on
the Project Site.



7

--------------------------------------------------------------------------------


        (c)        The Authority’s obligation to make the Unwind Payment shall
be secured by the following and Authority shall take such action as Developer
may reasonably request to evidence or effect Authority’s obligations under this
Section 5.5(c):

          (i)        Any funds remaining in the Fee Escrow at the time the
Developer exercises the Unwind Rights shall be paid to the Developer as a credit
against the Unwind Payment obligation (interest remaining in the Fee Escrow
shall be payable to Developer and shall not be applied as a credit against the
Authority’s obligation to make the Unwind Payment to Developer).


          (ii)        If the Authority fails to make the Unwind Payment by the
Outside Payment Date (subject to tolling as aforesaid), the Authority shall pay
to Developer interest on the unpaid portion of the Unwind Payment at the rate of
3% above the “Prime Rate” as published in The Wall Street Journal commencing on
the Outside Payment Date until the unpaid portion of the Unwind Payment is paid
in full.


          (iii)        The Developer shall not be required or obligated to
execute a release any recorded memorandum of Ground Lease or any recorded
document memorializing any of the rights of first refusal and/or rights of first
offer granted to Developer or any tenant under a Component Lease pursuant to the
terms of the Redevelopment Agreement until the Unwind Payment is made.
Authority’s obligations under the Ground Lease and then current Project
Agreements shall not be released or terminated (notwithstanding Developer’s
release of all duties and obligations thereunder) until the Unwind Payment is
made to Developer. Upon full payment of the Unwind Payment, the Authority and
Developer shall, subject to Section 5.5(e), execute customary releases of each
other with respect to the Ground Lease and the current Project Agreements.


          (iv)        A contractual commitment evidenced hereby that Developer
shall be repaid the Unwind Payment and/or Garage Payment on a priority basis
from any consideration received by the Authority from the future development of
the Project Site or bond proceeds arising from a future bond issuance.


          (v)        All revenue from the Garages (as defined below) shall be
collected by Authority and paid to the Developer on a priority basis to repay
the Unwind Payment. For purposes hereof, “priority basis” shall mean that all
revenue shall be paid to Developer with a deduction from such revenue only of
the amounts owed under the Franchise Team Agreements, reasonable market
operating expenses and a reasonable market management fee.


          (vi)        The Authority shall negotiate exclusively and in good
faith with the Developer with respect to the Proposal described in Section
5.5(e) below.


        (d)        In the event that, at the time the Developer exercises the
Unwind Rights, the structured parking facilities that are approved to be
constructed on the Project Site (collectively, the “Garages”) are not otherwise
complete, the Developer shall have the right to complete and place into service
all or any architecturally functionally complete portion of the Garages in
accordance with the then-existing Project Agreements. In addition to and after
the payment of the Unwind Payment, provided that Developer has completed the
Garages, the Authority shall be obligated to reimburse Developer for the hard
costs of constructing the Garages in an amount not to exceed Fifty Million
Dollars ($50,000,000.00) (the “Garage Payment”). If the Developer completes the
Garages, all revenue generated from the Garages shall first be security for the
Unwind Payment, and be paid to Developer on a priority basis pursuant to Section
5.5(c)(v) above, and then shall be applied to the Garage Payment, also on a
priority basis pursuant to Sections 5.5(c)(iv) and (v) above. The liability for
the Garage Payment shall be payable solely as described in the preceding
sentence.


8

--------------------------------------------------------------------------------


        (e)        If the Developer elects to exercise the Unwind Rights at or
prior to the Final Unwind Date or in the event that an Unwind Event occurs after
the Final Unwind Date, the parties agree that it is in their mutual best
interest to work together in a cooperative spirit in an attempt to salvage an
economically viable project. Therefore, if Developer exercises the Unwind Rights
by written notice to the Authority, the Parties agree within thirty (30) days
thereafter to jointly appoint and retain an investment banking firm of a type
similar to Goldman Sachs, Lehman Brothers or Morgan Stanley and have such
investment firm prepare a program proposal which attempts to comprehensively
maximize in a commercially reasonable and responsible manner the interests of
the Developer and Authority and preserve the economic viability of the Project
Site under the Ground Lease taking into consideration the (i) mandate of the
Authority enabling legislation, (ii) nature of the Unwind Event, (iii)
contemplated scope and intent of the project to be developed under the Project
Agreements, (iv) Second Addendum, (v) Franchise Team Agreements, and (vi)
concepts and intent of the existing Project Agreements including but not limited
to the “claw-back” provisions of the Original Redevelopment Agreement, (vii)
economic parameters based on market conditions including but not limited to
appropriate adjustment in Development Rights Fee payments, and (vii) applicable
Legal Requirements (collectively, the “Proposal”). Upon presentation of the
Proposal, the parties shall negotiate in good faith such modifications to the
Project Agreements as may be reasonably necessary to implement the
recommendations set forth in the Proposal. If the parties are unable to reach a
mutually satisfactory agreement within 180 days after submission of the
Proposal, then in that event (i) if the Unwind Event has occurred prior to the
Final Unwind Date, Developer shall have the right to exercise the Unwind Rights
(recognizing that the process outlined above shall cause a tolling of the Final
Unwind Date and the Outside Payment Date until the end of the 180-day period
specified in Section 5.5(b)(i) hereof), or (ii) if the Unwind Event has occurred
after the Final Unwind Date, the Developer’s remedies shall be those provided in
the Project Agreements together with Authority’s agreement to cooperate in good
faith to minimize and mitigate to the extent commercially and legally
practicable the impacts on the Developer caused by the Unwind Event. In the
event that the parties are unable to agree on an investment firm within said
thirty (30) day period, the parties agree to arbitrate the selection in
accordance with the provisions of the Redevelopment Agreement.


9

--------------------------------------------------------------------------------


        SECTION 6.  Franchise Team Indemnity; Authority Indemnification. (a)
Indemnification by Authority. Authority covenants and agrees to indemnify,
protect, defend, and hold the Developer Indemnified Parties (which shall also
include any Component Entity which has executed a Component Lease and Component
Agreement) harmless from and against all direct and actual (but not arising out
of the negligence or misconduct of the Developer or any Developer Indemnified
Party), liability, losses, damages, demands, costs, claims, actions or expenses
(including attorneys’ fees and court costs) arising out of, directly resulting
from the Franchise Team Agreements (each, a “Team Indemnified Claim”); provided
however that a Team Indemnified Claim shall in no event include any loss, cost,
damage, expense or claim arising from the failure of any Developer Indemnified
Party to comply with the Approved Master Plan or any scope of work approved by
the Authority pursuant to the Project Agreements or (b) any claim that would
otherwise constitute a Team Indemnified Claim following the Developer or any
Component Entity (but only as to such Component) entering into a cooperation
agreement or other written arrangement pursuant to which a Sports Complex Tenant
agrees to cooperate with the development of the Project.

        (b)       Implementation of Authority Indemnification Obligations. In
any situation in which the Developer Indemnified Parties are entitled to receive
and desire defense and/or indemnification by the Authority for a Team
Indemnified Claim, the Developer Indemnified Parties shall give prompt notice of
such Authority Indemnified Claim to Authority. Failure to give prompt notice to
Authority shall not relieve the Authority of any liability to indemnify the
Developer Indemnified Parties, unless such failure to give prompt notice
materially impairs Authority’s ability to defend. Upon receipt of such notice,
the Authority shall resist and defend any action or proceeding arising out of
any Developer Indemnified Claim on behalf of the Developer Indemnified Parties,
including the employment of counsel reasonably acceptable to the Developer
Indemnified Parties, the payment of all expenses and the right to negotiate and
consent to settlement of any Team Indemnified Claim. All of the Developer
Indemnified Parties shall have the right to employ separate counsel in any
action arising out of any Developer Indemnified Claim and to participate in the
defense thereof, but the fees and expenses of such separate counsel shall be at
the expense of the indemnified party unless the employment of such counsel is
specifically authorized by the Authority, which authorization shall not be
unreasonably withheld or delayed. The Authority shall not be liable for any
settlement of any such action effected without its consent, but if settled with
the consent of Authority or if there is a final judgment against Authority or
any Developer Indemnified Party in any such action, Authority agrees to defend,
indemnify and hold harmless the Developer Indemnified Parties from and against
any loss or liability by reason of such settlement or judgment of a Team
Indemnified Claim.

        (c)       Survival. This indemnity by the Authority shall survive the
expiration or termination of this Agreement and Completion of the Project.


        SECTION 7.  ADDITIONAL COMPONENTS AND ALLOCATIONS.


10

--------------------------------------------------------------------------------


        (a)        The Baseball Stadium shall be deemed to be an additional
Component (the “Baseball Stadium Component”) and subject to the provisions of
the Original Redevelopment Agreement relating to Components. The Baseball
Stadium Component is shown on Exhibit “E-1” attached hereto.

        (b)        The Office Component shall be deemed to constitute two
separate Components: the A-B Office Component and the C-D Office Component as
shown on Exhibit “E-2” attached hereto.

        (c)        In furtherance of the provisions of Sections 5.2(d)(ii) and
5.3(c) of the Original Redevelopment Agreement, Authority agrees that the
obligation to pay Ground Rent and Developer PILOT Payments may be allocated
among the following Components in the following percentages at such time as the
corresponding Component Leases are entered into, with such obligation not to be
transferred to any Component Parts or Component Entities, except as expressly
set forth hereinbelow:

  Hotel Component – 5.30%
A-B Office Component – 13.35%
C-D Office Component – 13.35%
Entertainment/Retail Component — 63.25%
Baseball Component — 4.75%


In the event that the A-B Office Component and/or C-D Office Component are
divided into additional Components pursuant to the Declaration (i.e., separate A
and B Components and/or C and D Components), the obligation set forth above for
each Office Component may be divided into approximately equal shares between the
two new constituent Components. The Authority further acknowledges that the
Entertainment/Retail Component may be further subdivided into the “ERC Main
Site” and “ERC Parking Site” to segregate the parking facilities in the
Entertainment/Retail Component from other operating facilities pursuant to terms
to be agreed by the Parties in the Project Agreements.

        (d)        Developer acknowledges and agrees that except as set forth
above Developer shall have no further right to segregate the Project Site into
Component Parts or Component Interests, except in connection with a request for
a modification to the Approved Master Plan as provided in the Redevelopment
Agreement.


        SECTION 8.  BOROUGH ESCROW.

        (a)        On or about the date hereof, Borough and Authority have
entered into a certain Second Addendum To Settlement Agreement (the “Second
Addendum”), pursuant to which the Authority’s payments in lieu of taxes and
other payments to the Borough will be modified to reflect the development of the
Project. The Second Addendum requires the Authority to post a $150,000 escrow
with Borough (the “$150,000 Escrow”) to cover reasonable costs incurred by the
Borough in the negotiation of the Second Addendum, and customarily incurred in
performance of the Borough’s obligations under Paragraphs 13 and 14 of the
Second Addendum. Developer has agreed to post the $150,000 Escrow in
satisfaction of Authority’s obligation under the Second Addendum, as set forth
hereinbelow. (b) Developer shall either (i) deposit the $150,000 Escrow directly
with Borough, or (ii) deposit the $150,000 Escrow with the Authority. In the
event the Developer deposits the $150,000 Escrow directly with the Borough, the
Authority shall notify the Borough that the $150,000 Escrow required by the
Second Addendum has been deposited on the Authority’s behalf by the Developer,
and the Authority will request that Borough deposit same into a separate account
that shall be drawn down upon by Borough pursuant to the terms of the Second
Addendum. In the event the Developer deposits the $150,000 Escrow with the
Authority, the Authority shall immediately deposit such sum with the Borough as
the Authority’s escrow pursuant to the Second Addendum. The $150,000 Escrow
shall be paid in two installments with one-third being due on the Ground Lease
Execution Date and two-thirds being on the Development Rights Fee Funding Date.


11

--------------------------------------------------------------------------------


        (c)     On a monthly basis (or other time period in which Borough
provides same), the Authority shall provide Developer with a statement of costs
and expenses paid from the $150,000 Escrow. Developer hereby acknowledges that
because the Borough will be drawing from the $150,000 Escrow pursuant to the
Second Addendum, any accounting of the disbursements from the $150,000 Escrow
will be generated by the Borough and the Authority’s obligations under the first
sentence of this paragraph shall be limited to diligently proceeding to obtain
such accounting from the Borough and transmitting the same to the Developer. In
the event any portion of the $150,000 Escrow has not been disbursed to the
Borough for costs permitted under Paragraph 15 of the Second Addendum prior to
the completion of the Meadowlands Xanadu Redevelopment, then the Authority
hereby agrees to promptly and diligently pursue the return of such balance from
the Borough. If the Borough refunds such remainder to the Authority, the
Authority shall immediately deliver the same to the Developer. If the Authority
fails to diligently proceed to recover the above-referenced remainder of the
$150,000 Escrow from the Borough, then the Developer shall have the right to
pursue recovery of the same directly from the Borough and in the name of the
Authority and the Authority agrees to diligently cooperate with the Developer in
connection with the same.

        (d)     In the event that the Developer delivers notice to the Authority
stating that it reasonably believes that any disbursement from the $150,000
Escrow by the Borough is excessive, improper, unreasonable or otherwise not
permitted, then the Authority hereby agrees to promptly and diligently pursue a
protest or otherwise contest the Borough’s rights to make the disbursement in
question. In the event the Authority reasonably disagrees with the Developer’s
belief that the Borough’s disbursement is excessive, improper, unreasonable or
otherwise not permitted, Developer shall have the right to pursue a protest
directly with the Borough and in the name of the Authority, and the Authority
agrees to diligently cooperate with the Developer in connection with the same.


12

--------------------------------------------------------------------------------


         (e)     Notwithstanding anything to the contrary set forth above, in
the event the Borough shall require reimbursement, or take a disbursement from
the $150,000 Escrow, for (i) costs incurred in the negotiation of the Second
Addendum, and/or (ii) costs incurred in connection with matters addressed in
Paragraphs 6 and/or 9 of the Second Addendum, and/or (iii) costs incurred in the
performance of the Borough’s obligations under Paragraphs 13 and/or 14 of the
Second Addendum, which performance was requested by the Authority rather than by
Developer; then the Authority shall pay the corresponding amount to the
Developer within 30 days after the Authority’s receipt of notice of such
requirement by the Borough or drawn down by the Borough on the $150,000 Escrow.


        SECTION 9.  EMERGENCY SERVICES.

        (a)        The parties acknowledge that the Second Addendum requires the
Borough and the Authority to develop a plan for provision of adequate fire,
rescue and emergency medical services to the Project. Notwithstanding such
provision, Developer agrees that, at its sole expense, it shall retain a
qualified consultant, reasonably acceptable to Authority and Borough, to develop
such plan, the components of which shall be consistent with industry standards.
Developer shall require such consultant to consult with the Authority and the
Borough in the course of such preparation. The final plan to be implemented
shall be reasonably acceptable to the Authority and Borough, and the services
described therein shall be deemed to be “adequate” for the purposes of the
Second Addendum.

        (b)        Developer acknowledges that, pursuant to the plan described
in subparagraph (a) above, Authority may provide fire, rescue and emergency
medical services to the Project in cooperation with the Borough. Developer
agrees that the Authority shall be immune from liability for damages in any
civil action brought by Developer as a result of the Authority’s acts of
commission or omission arising out of and in the course of its rendering in good
faith any such fire, rescue and emergency medical services and, if more
expansive, to the same extent that the Borough is granted such immunity as a
matter of law.

        SECTION 10.  Construction Procedures Prior to Development Rights Fee
Funding Date.   Notwithstanding anything set forth in the Original Redevelopment
Agreement to the contrary, the Authority and Developer acknowledge and agree
that in the event that Developer desires to perform any construction on the
Project Site prior to the Development Rights Fee Funding Date, the terms and
conditions of the Access and Indemnity Agreements shall govern and control.
Notwithstanding anything set forth in the Access and Indemnity Agreements, the
Access and Indemnity Agreement shall survive the Ground Lease Execution Date,
and shall terminate on the Development Rights Fee Funding Date.

        SECTION 11.  Project Operating Agreement.   The Authority and the
Developer acknowledge and agree that the parking management summary set forth on
Exhibit “F” attached hereto (the “Parking Management Summary”) represents the
understanding of the Parties with regard to parking and traffic management at
the Project Site following the Development Rights Fee Funding Date. During the
thirty (30) day period following the Ground Lease Execution Date, Authority and
Developer shall endeavor in good faith to negotiate and finalize a definitive
Project Operating Agreement that will substantially incorporate the terms of the
Parking Management Summary.


        SECTION 12.  WAIVER.

        (a)       Due Diligence. Developer has received an executed Due
Diligence Certification in the form of Exhibit “G” attached hereto. Developer
has reviewed the Provided Due Diligence Documents, as such term is defined in
the Due Diligence Certification and has satisfied itself as to the contents
thereof. Developer hereby waives its rights to raise any Complex Agreement
Objections and all other rights set forth in Section 6.4 of the Original
Redevelopment Agreement.


13

--------------------------------------------------------------------------------



        SECTION 13.  TITLE.   SECTION 4.2 (B) IS HEREBY AMENDED TO EXTEND THE
TITLE OBJECTION DATE THROUGH THE DEVELOPMENT RIGHTS FEE FUNDING DATE.


        SECTION 14.  ERRATA.

        (a)        The words “Ground Rent Increase Index” in the last sentence
of Schedule 5.2(d) of the Original Redevelopment Agreement are deleted and
replaced with the words “Consumer Price Index”.

        (b)        The words “Meadowlands Master Developer Limited Partnership”
in Section 10.2(a)(ii) of the Original Redevelopment Agreement are deleted and
replaced with the words: “Meadowlands Mills/Mack-Cali Limited Partnership”.

        (c)        The definition of “Force Majeure Event” is amended so that
the phrase “(vii) acts or omissions of the other Party, except in conformance
with this Agreement” is deleted in its entirety.

        SECTION 15.  Full Force and Effect.   Except as expressly modified by
this First Amendment, all of the terms and conditions of the Original
Redevelopment Agreement shall continue in full force and effect, and all Parties
hereto shall be entitled to the benefits thereof. .

        SECTION 16.   Counterparts.   This First Amendment may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original, and all of which when taken together shall constitute one and the
same agreement.

        SECTION 17.  Governing Law.   This First Amendment, including the
validity thereof and the rights and obligations of the parties hereunder, shall
be construed in accordance with and governed by the laws of the State of New
Jersey.


14

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment as of the date first written above.

NEW JERSEY SPORTS AND
EXPOSITION AUTHORITY


By:  /s/ George R. Zoffinger
——————————————
      George R. Zoffinger
      President
MEADOWLANDS MILLS/MACK-CALI LIMITED PARTNERSHIP


By:  Meadowlands Mills Limited Partnership,
        its Managing General Partner
        By:  Meadowlands Mills, L.L.C.,
                its Managing General Partner
                By:  The Mills Limited Partnership,
                        its Manager
                By:  The Mills Corporation,
                       its General Partner


        By:  /s/ James F. Dausch
         ———————————
                 James F. Dausch
                 President - Development Division


By:  Mack-Cali Meadowlands Special L.L.C.,
        General Partner
        By:  Mack-Cali Realty, L.P., sole member
                By:  Mack-Cali Realty Corporation,
                        general partner


        By:  /s/ Mitchell E. Hersh
         ———————————
                 Mitchell E. Hersh
                 Chief Executive Officer



--------------------------------------------------------------------------------
